Sampson Sheafe plantiff against Thomas Hawkins Defend* in an Action of the case for not giueing possession of certaine howses & Land lieing in Boston due to said Sheafe vpon or by a Deed or Mortgage for the same forfeited bearing Date the fiueteenth of June One Thousand six hundred seauenty & one refference thereto beeing had with other Due Damages according to Attachm* Dated, the 6th of October 1671 After the Attachm* & Euidences in the case produced were read comitted to the Jurie & are on file with the Records of this Court the Jurie brought in their Verdict they found for the plantiff that the Defendant giue him possession according to Attachm* & costs of Court woh is twenty fiue shillings & eight pence.
Execucion Issued 5th of ye 11 m° 1671
[Attested copies from the Suffolk registry of deeds (S. F. 1458.9) show that in 1667 Hawkins mortgaged the property in question to Mr. Thacher for 200i at six per cent interest, payable in 1671, in which year he mortgaged the same property to “Mr. Sampson Scheafe” for 1777 15s 8d at *2six per cent, payable “within the said yeere.” Sheafe’s account, presented during a later development of the case, follows (S. F. 1458.11):
1671 Thomas Hawkins of Boston. Inholder. Dr
June 15th To ballance due to mee for wcl1 hee gaue mee a writing for his house & Land.177:15:08
To Cash. pd mr Thomas Thacher Senr woh sd Hawkins owed him for 200u principall hee recd at interest due to the last of May .218:15:00
Octobr 19th To Cash pd charges in Suing him for possession & Levying the Execution . 001:07:08
To ditto pd Recording the severall mortgages & writings . 000:17:00
I disbursed on the house & Land viz:
Aug0 2000. boards. 3U Locks. 5a. 003:05:00
Sept. Carpenter & Bricklayer .013:07:03
Decembr Goo: Drury for Shingling the house. 005:05:00
Goo: Cooper for whiting the house . 002:10:00
May. 7Hl Joshua Atwater for Nayles.001:18:01 Interest of 218u 15s ld May 71 to 20th March 1671 being a yeare 3m° 3 dayes.024:12:00
Interest of 186n from 15th of June to March 20th being nine monthes.018:18:00
Interest of 24a 5s disburst on the house till it was sold . . 000:13:00
So the house & Land cost mee . 467:05:04
49:14:08
And the charge of two actions commenced ag* mee since for which I tooke out no Execution I calculate about 15s besides writings between mr Howlett mr Stough-ton & my Selfe.
1671 Pr Contra is Cr Usd
Octobr 19th per Land & house bought of sd Hawkins. 398:15:00
I sold one part to mr Howlett if hee paide mee ready mony 287:00:00
The rest to mr Stoughton . 280:00:00
567:00:00
Hawkins’s comments on the account follow (S. F. 1485. 10):
Thomas Hawkins his Objection ag* Mr Sampson Sheafes Account
In pra To the 2d article wherein hee charges pd mr Thacher 218h 15s hee desires to see a discharge & the Mortgage delivdd up woh hee made to mr Thacher for 218“ :15s:
2ly Whereas hee charges la:7s 8. for Suing & Levying the Execution, hee desires to see a particuler account thereof.
3ly Whereas hee charges for Recording mortgages & other writings 00:17 hee knowes no reason why hee should beare the charge of Recording his papers besides hee was at his own Liberty whether hee would doe or not & if done it was for his own Security.
4ly Whereas hee charges 24a 5s 4d for disburstments &° hee knowes no reason *3why hee should pay anything for hee puld down better covering then hee put on, besides hee charges for Locks & hee Icnowes not that the house had need of Locks nor of seuerall other things as whiting &c which was altogether unnecessary charges & all without his order & after hee had sa house in his hands.
5ly Whereas hee charges for interest of 218:15 — 24u 13s 10d hee doth not see any ground or reason why hee should allow any more then the 218u 15s that being the full wth interest of what hee owed mr Thacher for which his house was sold from him & in mr Sheafes own Acc° hee saith hee bought it in October. 1671. & yet chargeth interest till May 1672 therefore objects ag* the 24:13:10.
6ly Whereas hee charges for interest of 1801£ — 18u 18s he cannot understand what hee intends by it, besides before hee had the house in his hands woh he tooke for his satisfaction; and that hee should turn mee out of my house contrary to his promiss & yet afterwards demand interest hee leaves to any indiffirent men to judge the equity of.
7Iy Hee Sued mee & recovered a judgm* ag* mee before the mortgage was forfited yet afterwards charges as in the two Last Articles no less for interest then 4311 11:10, contrary to all law or Reason.
8Iy Whereas hee charges interest for mony Laide out on the houseing; what hee Laide out was after hee had them in his own possession & without any order of mine; besides hee pulls down spoiles & giues away w* hee pleases & giues no acc° thereof & yet charges for his disburstm*3 interest at his own pleasure.
9Iy Further by his own account hee sold the houseing for 56711 and by the same Acc° when hee tooke the house from me I owed him but 396:11s 8d if mr Thachers debt were 218E 15s but I can proue hee sold the houseing & land for 580h So I am wronged in the Sale thereof no less 194h whereas I can prove upon Oath, hee saide hee would not take a penny more then his first prineipall.
Boston 22th Aprill. 1675 Thomas Hawkings
Sbeafe and Hawkins indulged in much subsequent litigation over this property. See below, pp. 275-7, 416, 564, 684, 705.]